Case 18-12773-BLS Doc 44 Filed 12/26/18 Page 1 of 5

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:

interTouch Topco LLC,

n Chapter l l

Case No. l8-12773 (BLS)
(Jointly Administered)

Debtors.

 

AFFIDAVIT OF SERVICE

I, Gene Matthews, depose and say that l am employed by Reliable lnc., provided noticing
services in the above-captioned case.

On December 24, 2018, at my direction and under my supervision, employees of Reliable caused
to be served the following documents by first class mail on the service list attached hereto as

Exhibit A:

l2/24/20l8

L)~)
©

.|>.
O

l2/24/2()l 8 _

l2/24/2018

l2/24/2()l8

Application/l\/lotion to Employ/Retain Klein LLC as Counsel to the Debtors

l for l/15/2()l9 at ll:O() Al\/I at US Bankruptcy Court, 824 Market St., 6th Fl.,

Filed by interTouch Topco LLC. Hearing scheduled for l/ 15/2019 at ll:OO
AM at US Bankruptcy Court, 824 l\/Iarket St., 6th Fl., Courtroom #l,
Wilmington, Delaware. Objections due by l/7/2019. (Attachments:

# l Exhibit A # 2 Exhibit B # § Exhibit C # 4 Notice) (Klein, Julia) (Entered:
12/24/2018)

Application/Motion to Employ/Retain Momentum Advisors as Financial
Advisors to the Debtors Filed by interTouch Topco LLC. Hearing scheduled

Courtroom #l, Wilmington, Delaware. Objections due by 1/7/2019.
(Attachments: # l Exhibit A # 2Exhibit B # § Exhibit C # 4 Notice) (Klein,
Julia) (Entered: l2/24/2018)

Motion for Order Establishing Procedures for lnterim Compensation and
Reimbursement of Expenses of Professionals Filed by interTouch Topco
LLC. Hearing scheduled for l/ 15/2019 at ll:()O AM at US Bankruptcy
Court, 824 Market St., 6th Fl., Courtroom #l, Wilmington, Delaware.
Objections due by l/7/20l9. (Attachments: # l Exhibit A # 2 Notice) (Klein,
Julia) (Entered: l2/24/2018)

Motion to Extend Deadline to File Schedules or Provide Required
Information Filed by interTouch Topco LLC. Hearing scheduled for
l/15/20l9 at ll:OO AM at US Bankruptcy Court, 824 Market St., 6th Fl.,
Courtroom #l, Wilmington, Delaware. Objections due by l/7/20l9.
(Attachrnents: # l Exhibit A # 2 Notice) (Klein, Julia) (Entered: 12/24/2018) l

 

Case 18-12773-BLS Doc 44 Filed 12/26/18 Page 2 of 5

 

 

Gene Matthews

Dated: December 26, 2018

State of Delaware
County of NeW Castle

Subscribed and sworn to (or affirmed) before me on this 26th day of December, 2018, by Gene
Matth -‘ , proved to me on he basis of satisfactory evidence to be the person(s) Who appeared

   

 

Case 18-12773-BLS Doc 44 Filed 12/26/18 Page 3 of 5

EXHIBIT A

CaSe 18-12773-BLS DOC 44

Buchhalter
A Professional Corporation
Attn Jefferey Ekbom
16435 N Scottsdale Road
Suite 440
Scottsdale AZ 85254

CMS Cameron McKenna Nabarro Olswang LLP
Attn Helen Johnson
Cannon Place
78 Cannon Street
London EC4N 6AF
United Kingdom

CMS Derks Star Busmann NV
Attn Eduard theenstra
Atrium-Parnassusweg 737
1077 DG Amsterdam
Netherlands

Corporation Service Company
Attn Morgan Dalley
251 Litt|e Falls Drive
Wilmington DE 19808

Delaware State Treasury
820 Silver Lake Blvd., Suite 100
Dover, DE 19904

Fenwick & west LLP
Attn David Forst
801 Ca|ifornia Street
l\/lountain View C 94041

Ganger Shore Leeds & Zauderer LLP
360 Lexington Avenue
New York NY 10017

Filed 12/26/18 Page 4 of 5

Gate Worldwide Holdings LLC
c/o Robinson & Cole LLP
Attn: Joseph L Clasen
666 Third Ave
New York NY 10017

Internal Revenue Service
P. O. Box 7346
Philadelphia, PA 19101-7346

interTouch (USA) Inc
30851 Augoura Hills Road
Suite 102
Augoura Hills CA 91301

interTouch Pte Ltd
Attn Toni Weber
30A Kallang Place #12~06
Singapore 339203

Landis Rath & Cobb LLP
Attn Richard Cobb
919 Market Street Suite 1800
Wilmington DE 19801

Morris Nichols Arsht & Tunnel LLP
Attn Patricia Vella
1201 N Market Street
Wilmington DE 19801

Nomadix, Inc
30851 Augoura Hills Road
Suite 102
Augoura Hills CA 91301

CaS€ 18-12773-BLS

Rajah & Tann Singapore LLP
Attn Nigel Pereira
9 Battery Road #25-01
Singapore 049910

Secretary of State
Division of Corporations
Franchise Tax
P.O. Box 898
Dover, DE 19903

Securities & Exchange Commission
New York Regional Office
Attn: Andrew Calamari, Regional Director
Brookfleld Place
200 Vesey Street, Suite 400
New York, NY 10281-1022

Securities & Exchange Commission
100 F Street, NE
Washington, DC 20549

Sklar Williams PLLC Law Offices
Attn Bryan M Williams
410 South Rampart Blvd
Suite 350
Las Vegas NV 89145

Doc 44

Filed 12/26/18 Page 5 of 5

Tonkton Torp LLP
Attn Mark LeRoux

888 SW 5th Avenue Ste 1600
Portland OR 97204

Weil, Gotshal & Manges LLP
Attn Gary Holtzer
767 Fifth Avenue
New York NY 10153

Office of the United States Trustee
Attn: Jaclyn Weissgerber, Esq

844 King Street, Suite 2207
Lockbox 35
Wilmington, DE 19801

St Holdings LLC
450 O|de Worthington Road
Sune350
Westerville OH 43082

